Citation Nr: 0734598	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-37 737	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has manifested by 
nightmares, flashbacks, anxiety, depressed mood, anger, road 
rage, irritability, thoughts of suicide without plan or 
intent, panic attacks, intrusive thoughts and recollections, 
sleep disturbance, increased startle response, 
hypervigilance, sensory and perceptual changes, difficulty 
concentrating, constricted or blunted affect, circumstantial 
thought process, fair to poor judgment, and survivor guilt.  
The evidence also showed that the veteran was fully oriented, 
with normal speech, fair insight, and good eye contact.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in August 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of this claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has been 
provided with two VA psychiatric examinations during the 
course of this appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The Board observes that in September 2007, the veteran 
submitted VA treatment records without a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2007).  Upon 
review of the additionally submitted evidence, the Board 
finds that it is duplicative of evidence previously 
assembled.  The Board finds that a supplemental statement of 
the case with regard to this evidence is not required and the 
Board may proceed to the merits of the claim.  See 38 C.F.R. 
§ 19.37 (2007).

The veteran's claim for service connection for PTSD was 
received in August 2004.  In a rating decision dated in 
February 2005, the RO granted service connection for PTSD and 
a 10 percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400 
(2007).  The veteran subsequently filed a timely appeal of 
this decision seeking a higher initial disability rating for 
his service-connected PTSD.  In a rating decision dated in 
September 2005, the RO increased the veteran's service-
connected PTSD to 30 percent, effective the date of receipt 
of the veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
evaluation for PTSD is warranted for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2007); VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 50 percent, but no more, for the 
veteran's service-connected PTSD.

In October 2003, the veteran was seen at the VA Medical 
Center for a psychological evaluation.  He noted symptoms 
including intrusive memories, intense psychological distress 
at exposure to cues, psychological reactivity on exposure to 
cues, survivor guilt, avoidance of trauma-related stimuli, 
diminished interest in participation in significant 
activities, sleep disturbance, sense of foreshortened future, 
irritability and outbursts of anger, and difficulty 
concentrating or paying attention.  Upon mental status 
evaluation, the veteran was casually dressed with fair eye 
contact and goal-directed speech.  His mood was fairly good 
and his affect was angry.  The veteran denied audio or visual 
hallucinations as well as suicidal or homicidal ideation.  
The VA physician diagnosed PTSD.

VA treatment records from March 2004 through July 2004 note 
the veteran's complaints of anger, hypervigilance, anxiety, 
road rage, depression, and distressing memories and dreams.  
Mental status evaluations from that time revealed the veteran 
to be casually dressed with mild psychomotor retardation, 
coherent and goal-directed speech, anxious mood, and an 
appropriate affect.  The veteran denied suicidal or homicidal 
ideation.  A GAF score of 45 was assigned in June 2004.

In December 2004, the veteran participated in a VA PTSD 
examination.  The veteran reported occasional panic attacks, 
difficulty sleeping, and anger.  The examination report noted 
additional symptoms including nightmares, intrusive memories, 
flashbacks, survivor guilt, avoidance of trauma-related 
stimuli, irritability, and outbursts of anger.  The veteran 
reported that he retired from work in 1989 and taught as a 
facilitator for 12 years after retirement.  He noted that he 
had to cut down on his hours due to PTSD symptoms.  The 
veteran stated that he has been married for 52 years and has 
three children with whom he gets along well.  He noted that 
he has a lot of friends at the church where he is a minister.  
His leisure activities include gathering and cutting his own 
wood.  Upon mental status examination, the veteran was alert 
and fully oriented.  He was cooperative, and had good eye 
contact and normal speech.  His thought process was goal-
directed, and he denied audio or visual hallucinations as 
well as suicidal or homicidal ideation.  The veteran's 
personal hygiene and basic activities of daily living were 
noted to be okay.  There was no memory impairment, and no 
obsessive or ritualistic behaviors.  Impulse control was 
okay.  The veteran reported having had 7 or 8 panic attacks, 
and that his depression had improved since he began treatment 
for PTSD.  The report concluded with a diagnosis of PTSD, and 
a GAF score of 71 was assigned.  The VA examiner noted that 
the veteran's symptoms were present but transient, and he had 
a slight impairment in occupational functioning.

VA treatment records from July 2004 through May 2006 note the 
veteran's ongoing treatment for PTSD.  Throughout this time, 
the veteran complained of nightmares, stress, irritability, 
anxiety, panic attacks, anger, fear, sleep disturbance, 
survivor guilt, and flashbacks.  The treatment records 
reflect two GAF scores of 45, three GAF scores of 50, and two 
GAF scores of 55.

In July 2006, the veteran participated in a second VA PTSD 
examination.  He complained of road rage, loss of control, 
nightmares, flashbacks, anxiety, and panic.  The report also 
noted symptoms including sleep disturbance, fatigue, survivor 
guilt, sensory and perceptual changes such as the ceiling and 
walls closing in or the lights dimming, intrusive memories, 
reliving experiences and flashbacks, persistent avoidance of 
stimuli, some feelings of detachment or estrangement from 
others, and hypervigilance.  The report noted that the 
veteran was an unpaid minister for his church, has been 
married for 54 years, and has 3 children and 5 grandchildren.  
The veteran stated that he gets along fairly well with his 
family, and that his relationships improved due to treatment 
for his PTSD.  The veteran noted that he attends church on 
Wednesdays and Sundays, and that he prefers to be alone but 
gets along well with his neighbors.

Upon mental status examination, the veteran was alert and 
fully oriented, casually dressed with good eye contact, good 
grooming, and good hygiene.  The veteran's speech was normal, 
although loud at times.  He reported an average daily mood of 
6 to 7 on a scale of 1 to 10 with 1 being the worst and 10 
being the best.  His range of affect was normal, although he 
was agitated when talking about PTSD related symptoms.  His 
thought process was mostly goal-directed, but some rambling 
and circumstantiality was present.  Thought content was 
appropriate.  The veteran stated that he sees some 
hallucinations, including seeing an animal out of the corner 
of his eye.  He reported rare suicidal ideation with no plan 
or intent.  The veteran's long-term memory was intact, but 
some difficulty with short-term memory was noted.  Insight 
and judgment were good.  The report concluded with a 
diagnosis of PTSD, and a GAF score of 55 was assigned.

VA treatment records from July 2006 through November 2006 
reveal the veteran's complaints of anxiety, nightmares, 
stress, intrusive memories, road rage, mood fluctuation, 
suicidal thoughts, hopelessness, and problems with reacting 
to environmental sounds and to others.  The treatment records 
reflect two GAF scores of 45, and three GAF scores of 50.

In November 2006, the veteran was admitted to the VAMC for 
acute exacerbation of his PTSD.  Upon admission, the veteran 
reported increased anxiety, flashbacks, anger, adrenaline 
rushes, loss of control, increased startle response, 
nightmares, road rage, sleep disturbance, paranoid delusions 
of people watching him, depression, and on and off suicidal 
thoughts.  Upon mental status examination, the veteran was 
alert and fully oriented, well-groomed, and friendly.  His 
eye contact was good, his speech was normal, and his mood was 
"worked up."  His affect was angry, frustrated, and tearful 
when discussing trauma, and otherwise euthymic.  His thought 
process was circumstantial.  He denied suicidal and homicidal 
ideation, as well as auditory or visual hallucinations.  
Insight was fair, and judgment was poor.  PTSD was diagnosed, 
and a GAF score of 45 was assigned.  

The following day, the veteran was alert, fully oriented, and 
casually dressed.  His eye contact was good, and his speech 
was slow.  His mood was a 3 on a scale of 1 to 10 with 1 
being the worst, and 10 being the best.  His affect was 
constricted and anxious at times.  His thought process was 
circumstantial.  The veteran denied suicidal or homicidal 
ideation and provided vague evidence of delusions.  Auditory 
and visual hallucinations were denied.  Insight and judgment 
were fair.

Throughout the remainder of his week-long stay at the VAMC, 
the veteran reported that many of his symptoms had improved.  
The veteran noted that he still experienced sleep disturbance 
and panic attacks.  On mental status examination, the veteran 
was alert, receptive, and calm.  His eye contact was good, 
and his speech was regular in rate and production.  His 
thoughts were mostly linear with some circumstantiality.  No 
suicidal ideations or hallucinations were reported.  The 
veteran's mood was euthymic with mild anxiety.  A positive 
panic association with symbolically threatening external 
stimuli was noted.  The veteran was discharged from the VAMC 
in early December 2006.  Upon discharge, a GAF score of 55 
was assigned.

VA treatment records from August 2007 note the veteran's 
complaints of nightmares, sleep disturbance, fatigue, 
disturbing memories, depression, anxiety, irritability, and 
severe road rage which led to the veteran's driver's license 
being taken away from him.  Upon mental status examination, 
the veteran was casually dressed with mild psychomotor 
retardation.  Speech was coherent, relevant, and goal-
directed.  The veteran's mood was anxious, irritable, and 
depressed, and his affect was blunted.  The VA physician 
diagnosed PTSD, and noted that a GAF score of 45 was assigned 
in June 2007.  The report concluded that the veteran was 
unable to hold any job and was severely impaired in 
functioning due to PTSD.

The Board finds that the evidence of record supports an 
evaluation of 50 percent.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The veteran's GAF score of 71 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; no more than 
slight impairment in social, occupational, or school 
functioning.  The veteran's GAF scores of 55 reflect some 
moderate symptoms or some moderate difficulty in social, 
occupational, or school functioning.  However, the numerous 
45 and 50 scores reflect some serious symptoms or serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  Although important in evaluating mental 
disorders, the Board must consider all of the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242. 

The veteran reported nightmares, sleep disturbance, road 
rage, fatigue, intrusive memories, depression, anxiety, 
irritability, flashbacks, anger, loss of control, increased 
startle response, difficulty concentrating, some short-term 
memory impairment, and suicidal thoughts.  The veteran also 
reported survivor guilt, sensory and perceptual changes, 
persistent avoidance of trauma-related stimuli, some feelings 
of detachment or estrangement from others, panic attacks, 
hypervigilance, and outbursts of anger.  The medical evidence 
showed that the veteran was alert and fully-oriented, and had 
organized and goal-directed thought flow.  The medical 
evidence further showed that the veteran had fair to poor 
judgment, a blunted or constricted affect, a circumstantial 
thought process, disturbances in motivation or mood, 
outbursts of anger, difficulty concentrating, hypervigilance, 
exaggerated startle response, anxiety, and depression.  In 
addition, although he gets along well with his family and is 
actively involved in his church, he reported that he was 
detached and estranged from others and prefers to be alone.  
In addition, the VA examiner in June 2007 concluded that the 
veteran is unable to hold any job and is severely impaired in 
functioning due to his PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, an initial evaluation of 
50 percent for PTSD is warranted.

However, an initial evaluation in excess of 50 percent for 
PTSD is not warranted.  While the veteran has admitted to 
some suicidal ideation without plan or intent, he has 
consistently denied homicidal ideation; obsessional rituals 
which interfere with routine activities have not been shown; 
the veteran's speech has not been shown to be intermittently 
illogical, obscure, or irrelevant; and he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Moreover, evidence of spatial disorientation and neglect of 
personal appearance and hygiene is not of record.  Finally, 
the inability to establish and maintain relationships has not 
been shown.  Id.  

Accordingly, the preponderance of the evidence supports an 
initial evaluation for PTSD of 50 percent, but is against a 
higher evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

In March 2006, the RO issued a rating decision which denied 
entitlement to a total disability rating on the basis of 
individual unemployability.  Notice of this decision was sent 
to the veteran that same month.

In March 2006, the veteran submitted a notice of disagreement 
to the RO's March 2006 decision, and requested that the 
decision be reconsidered.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  In May 2006, the RO 
issued a rating decision which continued the denial of 
entitlement to a total disability rating on the basis of 
individual unemployability.

VA has yet to issue a statement of the case as to the issue 
of entitlement to a total disability rating for compensation 
on the basis of individual unemployability.  See 38 C.F.R. § 
19.29 (2007).  The Board is, therefore, obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to a total disability rating 
on the basis of individual 
unemployability.  See 38 C.F.R. §§ 19.29, 
19.30 (2007).  The veteran is reminded 
that to vest jurisdiction over this issue 
with the Board, a timely substantive 
appeal must be filed.  38 C.F.R. § 20.202 
(2007).  If the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 84 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


